internal_revenue_service number release date index number ---------------------- ------------------------- ------------------------------ ------------------------------ in re ---------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------- ---------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc it a plr-112860-04 date date -------- ------------------ ------------------------------------ ------------------------------------------------------------------------------------------ legend legend city state program -------------------------------------------------------------------------------------------------------------- department dear --------------- this letter responds to your ruling_request submitted on behalf of the city by a letter dated date as supplemented on date date and date your request relates to whether the city is required to file information returns for payments made under the program described below background the city is a municipal government incorporated under the laws of state the city has an easement or other_property interest over driveway approaches which include the sidewalks curbs and gutters within driveways accordingly the city shares with property owners the responsibility of maintaining driveway approaches as a rehabilitation incentive the city implemented the program to reimburse the costs of replacing existing driveway approaches including sidewalks curbs and gutters within driveways that are deteriorated broken and or hazardous as determined by the department the reimbursements are funded with local home-rule sales_tax proceeds plr-112860-04 under the program the city generally reimburses property owners a maximum of percent of rehabilitation cost in order to receive the reimbursement applicants must i own properties that are located within the city and ii comply with the program procedure which is explained below in certain cases the city reimburses percent of the rehabilitation cost full reimbursement is made if applicants i meet the requirements for the percent reimbursement ii are owners of primary residences and iii are qualified senior citizens or disabled persons to be considered qualified senior citizens or disabled persons homeowners must provide proof that they are either i years of age or older and meet income and asset limitations or ii certifiably disabled under the program procedure a property owner first contacts the department the department next determines the areas that are eligible for the program and delineates the scope of work the property owner then submits an application and an estimate from a contractor after the department has approved the application the property owner can request the contractor to perform the work the contractor must contact the department hours prior to the start of work after completion of the work the department inspects the completed work and notifies the property owner as to whether the work is acceptable with the approval by the department the property owner pays the contractor and submits proof of payment to the department the city processes the application and reimburses an applicable_amount of the rehabilitation cost law and analysis sec_6041 of the internal_revenue_code hereinafter the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the internal_revenue_service hereinafter the service and to furnish an information statement to the payee sec_1_6041-1 of the income_tax regulations hereinafter the regulations provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-1 requires a payor to report sec_6041 amounts on form_1099 payments that are not fixed or determinable are not subject_to information reporting under sec_6041 the payments of compensation and other_amounts required to be reported under sec_6041 are those includible in gross_income under sec_61 accordingly in order to decide whether the city is required to furnish an information_return to the plr-112860-04 property owners it is necessary to examine whether the payments are includible in gross_income sec_61 of the code and the regulations thereunder define gross_income to mean all income from whatever source derived see also sec_1_61-1 of the regulations under sec_61 congress intended to tax all gains or undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 88_tc_1293 acq 1989_2_cb_1 held that the recipient of a façade grant lacked complete dominion and control_over the façade because i the recipient was required to grant an easement to the city’s urban renewal agency and ii the city’s urban renewal agency maintained substantial control_over the rehabilitation work performed on the façade by selecting the contractor negotiating the terms of the contract and paying for the work that was performed on the façade accordingly the cost of the rehabilitation work performed was not included in the recipient’s income and was excluded from the property’s basis id pincite furthermore the service has consistently concluded that payments to individuals by governmental units under legislated social benefit programs for the promotion of the general welfare of the public are not includible in a recipient’s gross_income see eg revrul_74_205 1974_1_cb_20 revrul_98_19 1998_1_cb_840 to qualify under the general welfare exclusion payments must i be made from a governmental fund ii be for the promotion of general welfare ie generally based on individual or family needs such as housing education and basic sustenance expenses and iii not represent compensation_for services revrul_75_246 1975_1_cb_24 revrul_76_144 1976_1_cb_17 revrul_82_106 1982_1_cb_16 in revrul_76_395 1976_2_cb_16 the service ruled that payments made to low- income individuals primarily in order to subsidize home improvements necessary to correct building code violations and thereby provide safe and decent housing were excluded from the recipients’ income under the general welfare exclusion payments based on disability also have qualified for exclusion under the general welfare doctrine revrul_57_102 1957_1_cb_26 state grants to the blind on the other hand in revrul_76_131 1976_1_cb_16 the service ruled that payments made by the state of alaska to long-term residents were not excluded by the general welfare exclusion because the payments were based on the recipient’s age and residency requirements regardless of financial or employment status health or educational background in this case property owners lack complete dominion and control_over their driveway approaches which are subject_to a public right-of-way in addition the city plr-112860-04 substantially controls the rehabilitation work it must pre-approve the rehabilitation work and post-inspect the work before any payments are made to the contractors accordingly the reimbursements are not income to the property owners furthermore even assuming the percent reimbursements made by the city to qualified senior citizens or disabled persons can be said to reimburse these property owners for their share of maintenance responsibility the additional reimbursement is excluded from gross_income under the general welfare doctrine the program makes reimbursements from a governmental fund the additional reimbursement is based on age and financial need or disability and the reimbursements do not represent compensation_for services based on the information submitted and representations made we conclude that the reimbursements made by the city under the program are excludable from the gross incomes of the property owners for federal_income_tax purposes based on the authorities addressed above accordingly the city is not required to file information returns with the service or to furnish information statements to the recipients with respect to the reimbursements conclusion for these reasons we conclude that the city is not subject_to the information reporting requirements of sec_6041 with respect to the reimbursements distributed to the property owners under the program this document may not be used or cited as precedent see sec_6110 of the code ______________________ john aramburu senior counsel branch associate chief_counsel income_tax accounting sincerely
